Motion by defendant for temporary stay denied 15 July 1998. Motion by defendant to substitute corrected transcript page and corrected page of petition for writ of certiorari allowed 15 July 1998. Petition by defendant for writ of supersedeas of the judgment of the Superior Court, Wake County, denied 29 July 1998. Petition by defendant for writ of certiorari to review the order of the Superior Court, Wake County, denied 29 July 1998. Motion by Attorney General to strike petitioner’s affidavits in support of petition for writ of supersedeas and petition for writ dismissed as moot 29 July 1998.